Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 1 of 47 PageID# 5980




                        Exhibit
                          1
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 2 of 47 PageID# 5981




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                    NORFOLK DIVISION


    IN RE: ZETIA (EZETIMIBE) ANTITRUST
    LITIGATION                                           MDL No. 2:18-md-2836



    THIS DOCUMENT RELATES TO:
    ALL ACTIONS

                                    SETTLEMENT AGREEMENT

          This Settlement Agreement is made and entered into by and between Par Pharmaceutical,

   Inc. (“Par”), by and through its undersigned counsel, Williams & Connolly, LLP, on the one hand,

   and the Direct Purchaser Plaintiffs,1 by and through their undersigned counsel Hagens Berman

   Sobol Shapiro LLP (on behalf of themselves and a putative class of direct purchasers of brand and

   generic Zetia) (collectively, “Direct Purchaser Plaintiffs” or “Plaintiffs”) in the multidistrict

   litigation captioned In re Zetia (Ezetimibe) Antitrust Litigation, MDL No. 2836 (the “Zetia

   Antitrust MDL”), pending in the Eastern District of Virginia (the “Court”).

          This Settlement Agreement is intended to, and upon occurrence of the Effective Date will,

   fully, finally, and forever resolve, compromise, discharge, and settle the claims of the Plaintiffs in

   the Zetia Antitrust MDL, and any future claims brought against Par based upon the same alleged

   conduct, as to Par only, subject to the terms and conditions set forth herein.




      1
        Direct Purchaser Plaintiffs include FWK Holdings, LLC, Rochester Drug Co-Operative, Inc.,
   and Cesar Castillo, Inc.



                                                     1
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 3 of 47 PageID# 5982




                                            RECITATIONS

          WHEREAS, beginning in January 2018, Plaintiffs filed multiple lawsuits against

   Glenmark Pharmaceuticals, Ltd. and Glenmark Generics Inc., USA (“Glenmark”) and Merck &

   Co., Inc., Merck Sharp & Dohme Corp., Schering-Plough Corp., Schering Corp., and MSP

   Singapore Co. LLC (“Merck”),2 alleging those entities had entered into an unlawful “reverse

   payment” settlement agreement, delaying entry of generic substitutes from the market for

   ezetimibe, a prescription cholesterol drug, sold under the brand name Zetia by Merck for years.

          WHEREAS, on July 3, 2018, Plaintiffs’ actions, including all related actions later filed,

   were coordinated in the Zetia Antitrust MDL.

          WHEREAS, before the alleged anticompetitive reverse payment settlement agreement

   between Merck and Glenmark was executed, Glenmark and Par entered into a distribution

   arrangement whereby Par agreed to become the exclusive distributor of Glenmark’s generic Zetia

   for Glenmark, and Par performed under the terms of that agreement (which performance included

   Par’s participation in the negotiation of the settlement of patent litigation between Glenmark and

   Merck relating to generic Zetia, Par’s payment of a transfer price for the acquisition of generic

   Zetia product, and Par’s distribution of that product);

          WHEREAS, on May 8, 2019, the Direct Purchaser Plaintiffs filed a motion for leave to file

   an Amended Consolidated Class Action Complaint (ECF No. 250-1, the “Proposed Direct

   Purchasers’ Amended Complaint”) on behalf of the Direct Purchaser Class, seeking, among other

   things, to name Par as an additional defendant (Zetia Antitrust MDL, ECF Nos. 249, 250) (the

   “May 8 Motion to Amend”);


   2
     The Direct Purchaser cases include: FWK Holdings, LLC v. Merck & Co., Inc., 2:18-cv-00023
   (E.D. Va.); Cesar Castillo, Inc. v. Merck & Co., Inc., 2:18-cv-00039 (E.D. Va.); and Rochester
   Drug Cooperative, Inc. v. Merck & Co., Inc., 2:18-cv-00071 (E.D. Va.).



                                                    2
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 4 of 47 PageID# 5983




           WHEREAS, Plaintiffs in the litigation do not assert that the transfer price that Par paid

   Glenmark for generic Zetia was supracompetitive, but instead assert (as to generic sold product)

   that the price that Plaintiffs paid Par for generic Zetia was supracompetitive as a result of the May

   10, 2010 agreement between Merck and Glenmark;

           WHEREAS, after investigation of all the facts and circumstances, including the

   expeditious prosecution of this case and the strategic goals of Plaintiffs, and in light of ongoing

   litigation against other defendants in the Zetia Antitrust MDL, Plaintiffs’ counsel are of the opinion

   that it would be in the best interests of the Plaintiffs to enter into this Settlement Agreement with

   Par;

           WHEREAS, in consideration for various promises, including this Settlement Agreement,

   an Agreement and Covenant Not to Sue (attached as Exhibit A), and a Discovery Rider (attached

   as Exhibit B), Plaintiffs are willing to release Par of any liability Plaintiffs did assert or could have

   asserted in this Zetia Antitrust MDL;

           WHEREAS, while Par denies any and all liability in connection with the Zetia Antitrust

   MDL, Par has concluded that it would be in its best interests to enter into this Settlement

   Agreement to avoid the uncertainties and additional costs of further, and possibly additional,

   litigation and to finally put to rest all claims relating to the Zetia Antitrust MDL;

           WHEREAS, Plaintiffs’ counsel (on behalf of Plaintiffs and a proposed Direct Purchaser

   Class later defined) and counsel for Par have engaged in arm’s-length settlement negotiations and

   have reached this Settlement Agreement, subject to Court approval, which embodies all of the

   terms and conditions of the Settlement between Plaintiffs, both individually and on behalf of the

   Direct Purchaser Class, and Par;




                                                      3
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 5 of 47 PageID# 5984




          WHEREAS, counsel for the Direct Purchaser Class has concluded that the Settlement is

   fair, reasonable, and adequate within the meaning of Rule 23 of the Federal Rules of Civil

   Procedure and is in the best interests of the Direct Purchaser Class;

          WHEREFORE, in consideration of the foregoing and the representations, warranties, and

   covenants contained herein, and intending to be legally bound hereby, it is agreed by the

   undersigned, on behalf of Plaintiffs and the proposed Direct Purchaser Class, and Par, that the

   Zetia Antitrust MDL and all existing or prospective claims of the Plaintiffs and the proposed Direct

   Purchaser Class be settled, compromised, and dismissed with prejudice as to Par (and, except as

   provided herein, with each party bearing its own costs), subject to the approval of the Court, on

   the following terms and conditions:

          1.      Par Covenant.       Contemporaneously with the execution of this Settlement

   Agreement, Par shall execute the Agreement and Covenant Not to Sue attached as Exhibit A (the

   “Par Covenant”). The Par Covenant shall be held in escrow pending entry of an order granting the

   Preliminary Approval Order (as defined below) to be entered by the Court. Plaintiffs and Par agree

   and acknowledge that the Par Covenant is incorporated into the terms of this Settlement

   Agreement, and that is an integral part of this Settlement Agreement.

          2.      Discovery Rider. Contemporaneously with the execution of this Settlement

   Agreement, Par shall execute the Discovery Rider attached as Exhibit B (the “Discovery Rider”).

   The Discovery Rider shall be held in escrow pending entry of a Preliminary Approval Order to be

   entered by the Court. Plaintiffs and Par agree and acknowledge that the Discovery Rider is

   incorporated into the terms of this Settlement Agreement, and that is an integral part of this

   Settlement Agreement.




                                                    4
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 6 of 47 PageID# 5985




          3.      Motion to Add Par.      The Direct Purchaser Plaintiffs agree to prosecute the May

   8 Motion to Amend expeditiously to facilitate the purposes of this Settlement Agreement. Par

   agrees it shall take no position with respect to the May 8 Motion to Amend. Upon the Court

   granting leave for the filing of the Proposed Direct Purchasers’ Amended Complaint, Par agrees

   to accept service of said complaint.

          4.      Extension of Par’s Deadline to Respond. Within three (3) business days of the

   filing of the Proposed Direct Purchasers’ Amended Complaint, Par and the Plaintiffs shall jointly

   move for the Court for an extension of Par’s deadline to respond to the Amended Complaint until

   thirty (30) days following the Court’s ruling on the Preliminary Approval Motion (as defined

   below).

          5.      Motion for Preliminary Approval of the Settlement. Simultaneous with the

   filing of the joint motion for an extension of Par’s deadline to respond to the Amended Complaint,

   the Direct Purchaser Plaintiffs shall file with the Court a motion requesting entry of an order (a)

   certifying the Direct Purchaser Class for settlement purposes only, (b) preliminarily approving the

   Settlement, and (c) authorizing dissemination of notice to the Direct Purchaser Class within thirty

   days of the execution of this Settlement Agreement (the “Preliminary Approval Motion”). The

   Preliminary Approval Motion, to be provided by the Direct Purchaser Plaintiffs to Par for comment

   in advance of filing, shall request the entry of a preliminary approval order (the “Preliminary

   Approval Order”) and:

                  a.     Request preliminary approval of the Settlement set forth in this Settlement
                         Agreement as fair, reasonable, and adequate, and in the best interests of the
                         Direct Purchaser Class, pursuant to Rule 23(e) of the Federal Rules of Civil
                         Procedure;

                  b.     Request approval of the notice plan, providing for direct mailed notice to
                         all members of the Direct Purchaser Class;




                                                   5
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 7 of 47 PageID# 5986




                  c.      Seek the appointment of the law firm Hagens Berman Sobol Shapiro LLP
                          as counsel for the Direct Purchaser Class and appointment of the named
                          Direct Purchaser Plaintiffs as Class Representatives for the Direct Purchaser
                          Class, pursuant to Rule 23(g) of the Federal Rules of Civil Procedure;

                  d.      Seek a schedule for a hearing by the Court after the notice period has
                          expired to approve the Settlement; andSeek a stay of all proceedings
                          (including any deadline to respond to the Amended Complaint) against Par
                          in the Zetia Antitrust MDL, whether by Plaintiffs or others, except as
                          expressly provided in this Settlement Agreement.

   After preliminary approval of the Settlement by the Court, the Direct Purchaser Plaintiffs shall, in

   accordance with the Preliminary Approval Order entered by the Court, provide the Direct

   Purchaser Class with notice of the Settlement pursuant to Rule 23 of the Federal Rules of Civil

   Procedure.

          6.      Class Certification. In connection with this Settlement Agreement, the Direct

   Purchaser Plaintiffs shall seek at preliminary and final approval, and Par shall not oppose,

   certification of the following Direct Purchaser Class (or any modification necessary or appropriate

   in order to effectuate this Settlement Agreement) for purposes of this Settlement only:

                  All persons or entities in the United States and its territories that
                  purchased Zetia or generic Zetia in any form directly from Merck,
                  Glenmark/Par, or any other generic Zetia manufacturer (including,
                  but not limited to, Teva, Sandoz, Amneal, Apotex, Aurobindo,
                  Alkem Laboratories, Ohm Laboratories/Sun Pharmaceuticals,
                  Zydus, and Watson) or any agents, predecessors, or successors
                  thereof from December 6, 2011 until the effects of the defendants’
                  conduct cease (the “class”).

                  Excluded from the class are Merck, Glenmark, Par, and any of their
                  officers, directors, management, employees, parents, subsidiaries,
                  and affiliates.

                  Also excluded from the class are the government of the United
                  States and all agencies thereof, and all state or local governments
                  and all agencies thereof.

          7.      Discovery for Notice. The Direct Purchaser Plaintiffs and Par acknowledge that

   identification by name of some members of the Direct Purchaser Class may depend on some



                                                    6
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 8 of 47 PageID# 5987




   defendants in the Zetia Antitrust MDL and third-party subpoena recipients producing data and

   information sufficient to allow the Direct Purchaser Class to identify the names and addresses of

   all purchasers of brand and generic Zetia during the Class Period. Complete production of this

   information may not yet have occurred. Par shall not oppose the Direct Purchaser Plaintiffs’ efforts

   to procure such discovery from other persons or entities.

          8.      Par Covenant Escrow Withdrawal. Upon the entry of the Preliminary Approval

   Order substantially in the form as proposed by the parties, the Par Covenant shall be withdrawn

   from escrow and shall, for all purposes and at that time, have legal effect. If, despite Par’s

   Covenant Not to Sue, the Court expressly so requires in order for Direct Purchaser Plaintiffs and

   the Class to recover damages from Merck and Glenmark on purchases of generic ezetimibe from

   Glenmark/Par, nothing in this Settlement Agreement shall prevent Direct Purchaser Plaintiffs and

   the Class from seeking a judicial or jury finding that Par’s conduct meets the standards of Columbia

   Nitrogen Corp. v. Royster Co., 451 F.2d 3 (4th Cir. 1971).

          9.      Discovery Rider Escrow Withdrawal. Upon the Court granting preliminary

   approval of the settlement substantially in the form as proposed by the parties, the Discovery Rider

   shall be withdrawn from escrow and shall for all purposes at that time have legal effect.

          10.     Par’s Discovery Obligations. Upon execution of this Settlement Agreement, Par

   agrees to provide discovery cooperation to all Direct Purchaser Plaintiffs in the Zetia Antitrust

   MDL in the form of production of documents and deposition and trial testimony as follows:

                  a.      To the extent not already produced, Par will conduct a diligent and good
                          faith search pursuant to the Agreed Search Protocol (attached hereto as
                          Exhibit E) for the documents requested in Plaintiffs’ Requests for
                          Production of Documents from Par, attached hereto as Exhibit C, and will
                          exercise best efforts to produce such documents as soon is reasonably
                          practicable, but in any event no later than five (5) business days prior to the
                          close of fact discovery set by the Court. Plaintiffs agree that a search
                          pursuant to the Agreed Search Protocol, together with the documents




                                                    7
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 9 of 47 PageID# 5988




                        already produced by Par as of the execution of this Settlement Agreement,
                        shall satisfy Par’s obligations to search for documents pursuant to this
                        subparagraph, Exhibit C, and the subpoenas previously served on Par in the
                        Zetia Antitrust MDL.

                 b.     As soon as is reasonably practicable, but in any event no later than the close
                        of fact discovery set by the Court, Par will make reasonable and good faith
                        efforts to prepare and make available any and all witnesses reasonably
                        necessary to testify, pursuant to Rule 30(b)(6) of the Federal Rules of Civil
                        Procedure, to the topics identified in the Schedule A to Plaintiffs’ Rule
                        30(b)(6) subpoena to Par, attached hereto as Exhibit D.

                 c.     Plaintiffs and Par agree that the following categories of information sought
                        for discovery under Exhibits C and D are unlikely to be protected by the
                        attorney-client or work product privileges: (a) the contents of
                        communications between Merck and Par concerning the Merck-Glenmark
                        settlement preceding execution of said settlement; (b) the contents of
                        communications between Glenmark and Par concerning the Glenmark-Par
                        distribution agreement preceded execution of said agreement, and (c)
                        internal Par financial analyses (actual or projected) of performance under
                        the Merck-Glenmark settlement and/or the Glenmark-Par distribution
                        agreement, or relating to the potential for other generic Zetia entry (the
                        “Non-Assertion of Privilege”).          Accordingly, absent truly unique
                        circumstances, discovery information within these categories shall not be
                        withheld from productions. The foregoing shall not in any circumstance be
                        construed as a waiver of the attorney-client or work product privileges of
                        any kind or scope, and Plaintiffs agree not to assert such a waiver.

                 d.     In the event a dispute arises concerning Par’s performance under this
                        paragraph and accompanying exhibits, the parties agree to meet and confer
                        in good faith to resolve the issue. Upon request to meet and confer, the non-
                        requesting party shall provide at least one time during which they are
                        available to meet-and-confer in the following three business days. If, after
                        meeting-and-conferring, the dispute remains unresolved and Plaintiffs
                        believe Par has failed to materially comply with its obligations under this
                        paragraph and accompanying exhibits, Plaintiffs may present the issue to
                        Judge Rebecca Beach Smith or Magistrate Judge Douglas Miller of the
                        Eastern District of Virginia to decide whether Par has failed to materially
                        comply with its discovery obligations under this paragraph. Such disputes
                        may be raised and submitted to Judge Smith or Magistrate Judge Miller
                        regardless of whether the Effective Date has passed. Any decision by Judge
                        Smith or Magistrate Miller concerning Par’s performance under this
                        paragraph shall be final and binding upon the parties.

          11.    Limitations on Discovery Obligations.         Upon execution of this Settlement

   Agreement, Plaintiffs agree that other than the discovery set forth in the immediate preceding



                                                  8
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 10 of 47 PageID# 5989




    paragraph, Plaintiffs shall not seek any further discovery from Par, provided (a) that the discovery

    set forth in the immediate preceding paragraph does not reveal a material and meaningful

    disclosure of facts that for the sake of completeness warrants further discovery vis a vis the

    remaining claims against Merck and/or Glenmark, and (b) no further discovery is needed to

    facilitate the introduction into evidence at summary judgment or trial of any of the discovery

    acquired from Par. The parties recognize that this limitation on discovery applies to Par witnesses

    in their capacity as current or former employees of Par, and not to any activities they may have

    undertaken under previous or subsequent employment (e.g., at either Merck or Glenmark).

    Plaintiffs agree to undertake all reasonable efforts to accommodate witnesses’ schedules within

    the confines of any then-existing, court-ordered schedule.

           12.     Stay of Proceedings against Par. Pending Court approval of the Settlement

    Agreement, Plaintiffs and Par agree that a material purpose of this Settlement Agreement is that

    Par shall not be a party to the Zetia Antitrust MDL other than as required by this Settlement

    Agreement. To that end, a condition of settlement is that there shall be a stay of all proceedings

    in the Zetia Antitrust MDL against Par other than as incident to the settlement process until the

    Court decides the Final Approval Motion, and Plaintiffs agree to sever Par in the event of a trial

    and agree to extensions of time or such other motions, filings or stipulations as necessary to

    effectuate the intent of this paragraph. Nothing in this paragraph shall be read to affect Par’s

    obligations pursuant to Paragraph 10 hereof.

           13.     Cooperation at Trial. When, as and if any case in the Zetia Antitrust MDL

    proceeds to trial, Par covenants and agrees that it will undertake reasonable and good faith efforts

    to prepare and make available a witness, or witnesses, as necessary, to testify about the topics




                                                     9
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 11 of 47 PageID# 5990




    identified for discovery in Exhibit D. Plaintiffs agree to undertake all reasonable efforts to avoid

    the need for attendance at trial of a Par witness.

           14.     Lack of Certain Obligations by Par. Par represents and warrants that it has

    assumed no contractual obligation that would, in fact or at law, in the event Plaintiffs prevailed

    against any other defendant on the claims made in the Zetia Antitrust MDL, obligate Par to

    indemnify, pay contribution to, be liable over to, or share in a judgment entered in favor of

    Plaintiffs against any other defendant. Par agrees that Plaintiffs justifiably rely upon this

    representation and warranty and that it is material to Plaintiffs’ decision to enter into this

    Settlement Agreement with Par.

           15.     Reasonable Best Efforts to Effectuate Final Approval of the Direct Purchaser

    Class Settlement. Direct Purchaser Plaintiffs’ counsel, the Direct Purchaser Plaintiffs, and Par

    and its counsel agree to recommend approval of this Settlement to the Court and to undertake their

    best efforts, including all steps and efforts contemplated by this Settlement Agreement and any

    other steps and efforts that may be necessary or appropriate, to carry out the terms of this

    Settlement Agreement, and to secure the prompt, complete, and final dismissal with prejudice of

    claims in the Proposed Direct Purchasers’ Amended Complaint against Par. These efforts include

    Par serving notice of this Settlement on those entities required to receive notice under the Class

    Action Fairness Act.

           16.     Motion for Final Approval and Entry of Final Judgment.                 If the Court

    preliminarily approves this Settlement Agreement, Plaintiffs shall submit a motion for final

    approval of this Settlement Agreement by the Court (the “Final Approval Motion”), after notice

    has been disseminated to the Direct Purchaser Class pursuant to the Preliminary Approval Order.

    The Final Approval Motion shall seek entry of an order and final judgment:




                                                         10
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 12 of 47 PageID# 5991




                    a.      Finding this Settlement Agreement and its terms to be a fair, reasonable,
                            and adequate settlement as to Plaintiffs and the Direct Purchaser Class
                            within the meaning of Rule 23 of the Federal Rules of Civil Procedure and
                            directing its consummation pursuant to its terms;

                    b.      Directing that all of the Direct Purchaser Plaintiffs’ claims in the MDL be
                            dismissed with prejudice as to Par only and, except as provided for herein,
                            without costs;

                    c.      Prohibiting the filing of any future claims against Par based on the conduct
                            alleged in the Zetia Antitrust MDL, including those alleged in the Direct
                            Purchaser Plaintiffs’ Amended Complaint;

                    d.      Retaining exclusive jurisdiction over the Settlement and this Settlement
                            Agreement, including the administration and consummation of this
                            Settlement;

                    e.      Directing that the judgment of dismissal as to Par shall be final and
                            appealable; and

                    f.      Directing that, for a period of five (5) years, the Clerk of the Court shall
                            maintain the record of those members, if any, who have timely excluded
                            themselves from the Direct Purchaser Class (“Opt Outs”) and that a certified
                            copy of such records shall be provided to Par.

            17.     Release of Plaintiffs’ Claims.         Upon the occurrence of the Effective Date,

    Plaintiffs and the Direct Purchaser Class members, on behalf of themselves and their respective

    past, present and future parents, subsidiaries, affiliates, officers, directors, employees, agents,

    attorneys, servants, representatives (and as applicable each of their past, present and future officers,

    directors, employees, agents, attorneys, servants, and representatives), and the predecessors,

    successors, heirs, executors, administrators, and representatives of each of the foregoing (the

    “Releasors”), hereby release and forever discharge, and covenant not to sue Par and its past, present

    and future parents, subsidiaries, affiliates, officers, directors, employees, agents, attorneys,

    servants, representatives (and as applicable each of their past, present and future officers, directors,

    employees, agents, attorneys, servants, and representatives), and the predecessors, successors,

    heirs, executors, administrators, and representatives of each of the foregoing (the “Releasees”)




                                                      11
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 13 of 47 PageID# 5992




    from any and all past, present, or future liabilities, claims, demands, obligations, suits, injuries,

    damages, levies, executions, judgments, debts, charges, actions, or causes of action, at law or in

    equity, whether class, individual, or otherwise in nature, and whether known or unknown, foreseen

    or unforeseen, suspected or unsuspected, contingent or non-contingent, arising out of or relating

    to purchases of branded Zetia or its generic equivalents at any time prior to the Effective Date and

    arising under the Sherman Act, 15 U.S.C. §§ 1 & 2, et seq., section 4 of the Clayton Act, 15 U.S.C.

    § 15(a), or any other federal or state statute or common law relating to antitrust or unfair

    competition (the “Released Claims”). The Released Claims include, but are not limited to, any and

    all claims relating to or arising out of the facts, occurrences, transactions, or other matters alleged

    or asserted in the Zetia Antitrust MDL, or that could have been alleged or asserted therein.

    Notwithstanding the foregoing, and for avoidance of doubt:

                   a.      This Release is not intended to release anyone other than the Releasees;

                   b.      This Release is not intended to be on behalf of anyone other than the
                           Releasors; and

                   c.      This Release shall have no effect on any Releasor’s claim arising in the
                           ordinary course of business between Releasors and the Releasees under
                           Article 2 of the Uniform Commercial Code (pertaining to sales) or the laws
                           of breach of contract or express warranty, the laws of negligence, product
                           liability, implied warranty, or personal injury, or other claims wholly
                           unrelated to the allegations in the Zetia Antitrust MDL or wholly unrelated
                           to allegations that could have been alleged or asserted in the Zetia Antitrust
                           MDL.

           18.     Additional Release. In addition, each Releasor hereby expressly waives and

    releases, upon the Effective Date, any and all provisions, rights, and/or benefits conferred by

    § 1542 of the California Civil Code, which reads:

                   Section 1542. General Release; extent. A general release does not
                   extend to claims that the creditor or releasing party does not know
                   or suspect to exist in his or her favor at the time of executing the




                                                      12
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 14 of 47 PageID# 5993




                    release and that, if known by him or her, would have materially
                    affected his or her settlement with the debtor or released party;

    or by any law of any state or territory of the United States, or principle of common law, which is

    similar, comparable or equivalent to § 1542 of the California Civil Code, notwithstanding that the

    release in Paragraph 17 is not a general release and is of claims against Par only. Each Releasor

    may hereafter discover facts other than or different from those which he, she, or it knows or

    believes to be true with respect to the claims that are the subject matter of Paragraph 17.

    Nonetheless, upon the Effective Date each Releasor hereby expressly waives and fully, finally and

    forever settles and releases any known or unknown, foreseen or unforeseen, suspected or

    unsuspected, contingent or non-contingent claim that is the subject matter of Paragraph 17,

    whether or not concealed or hidden, without regard to the subsequent discovery or existence of

    such different or additional facts. Each Plaintiff and member of the Direct Purchaser Class also

    hereby expressly waives and fully, finally and forever settles, releases and discharges any and all

    claims he, she, or it may have against any Released Party under § 17200, et seq., of the California

    Business and Professions Code or any similar comparable or equivalent provision of the law of

    any other state or territory of the United States or other jurisdiction, which claims are expressly

    incorporated into the definition of Released Claims with respect to the claims that are the subject

    matter of Paragraph 17.

            19.     Full Satisfaction; Limitation of Interest and Liability. In the event that the

    Effective Date occurs, Par’s Cooperation in Discovery and Non-Assertion of Privilege will fully

    satisfy any and all claims released hereunder. Par shall not be liable for any costs, fees, or expenses

    of Plaintiffs, or the Direct Purchaser Class or the Plaintiffs’ counsel, experts, consultants, advisors,

    agents, and representatives.




                                                      13
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 15 of 47 PageID# 5994




           20.     Reservation of Rights Against Non-Settling Defendants. Plaintiffs and the

    Direct Purchaser Class reserve all rights against the other defendants in the Zetia Antitrust MDL,

    and nothing in this Settlement Agreement is intended to affect or release any claims against any of

    the other defendants.

           21.     Dismissal of the Litigation as to Par Only: No non-Releasee is intended to be, or

    is, included within the scope of this release. For avoidance of doubt, neither Merck nor Glenmark

    is intended to be, or is, included within the scope of this release.

           22.     Finality of Settlement. This Settlement Agreement shall become final upon the

    occurrence of Par’s performance of its obligations under subparagraphs (a) - (c) of paragraph 10

    of this Settlement Agreement and following the entry of the Preliminary Approval Order (the

    “Effective Date”). From the date of execution of this Settlement Agreement until the Effective

    Date, this Settlement Agreement shall be held in escrow by Hagens Berman Sobol Shapiro LLP.

    Upon the Effective Date, the Settlement Agreement shall be released from escrow.

           23.     Notice. Notice to Par pursuant to this Settlement Agreement shall be sent by United

    States mail and electronic mail to:

                   Benjamin Greenblum
                   Williams & Connolly LLP
                   725 Twelfth Street, N.W.
                   Washington, D.C. 20005
                   bgreenblum@wc.com

           Notice to the Direct Purchaser Plaintiffs pursuant to this Settlement Agreement shall be

    sent by United States mail and electronic mail to Interim Co-Lead Counsel:




                                                      14
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 16 of 47 PageID# 5995




                   Thomas M. Sobol
                   Kristen A. Johnson
                   Hagens Berman Sobol Shapiro LLP
                   55 Cambridge Parkway, Suite 301
                   Cambridge MA 02142
                   Tel: 617-482-3700
                   Fax: 617-482-3003
                   Email: tom@hbsslaw.com
                   kristenj@hbsslaw.com

           24.     Integrated Agreement. This Settlement Agreement (including the exhibits hereto)

    contains the entire, complete, and integrated statement of each and every term and provision agreed

    to by and among the parties. This Settlement Agreement shall not be modified in any respect

    except by a writing executed by duly authorized representatives of all the parties hereto or by

    counsel on their behalf.

           25.     Headings. The headings used in this Settlement Agreement are intended for the

    convenience of the reader only and shall not affect the meaning or interpretation of this Settlement

    Agreement.

           26.     No Party Is the Drafter. Each of the parties hereto participated meaningfully in

    the drafting of this Settlement Agreement. None of the parties hereto shall be considered to be the

    drafter of this Settlement Agreement or any provision hereof for the purpose of any statute, case

    law, or rule of interpretation or construction that would or might cause any provision to be

    construed against the drafter hereof.

           27.     Consent to Jurisdiction. Par and Plaintiffs hereby irrevocably submit to the

    exclusive jurisdiction of the United States District Court for the Eastern District of Virginia for

    any suit, action, proceeding, or dispute arising out of or relating to this Settlement Agreement or

    the applicability of this Settlement Agreement. Nothing in this paragraph shall prohibit or restrict




                                                    15
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 17 of 47 PageID# 5996




    the assertion and enforcement of this Settlement Agreement as a defense to a claim in the forum

    in which such claim is brought.

           28.     Choice of Law. All terms of this Settlement Agreement shall be governed by, and

    construed and enforced in accordance with, federal common law, without regard to its principles

    of conflicts of laws.

           29.     Execution in Counterparts. This Settlement Agreement may be executed in

    counterparts. Signatures transmitted by electronic means shall be considered valid signatures as

    of the date signed.

           30.     Authority. Each of the Plaintiffs and Par represents and warrants that it is

    authorized to enter into this Settlement Agreement, that it has authorized its counsel to enter into

    the Settlement Agreement on its behalf, and that it intends this Settlement Agreement to be a valid

    and binding obligation, enforceable in accordance with its terms. The undersigned counsel for

    Plaintiffs represent and warrant that they have authority to sign on behalf of the Plaintiffs, and that

    all of the Direct Purchaser Plaintiffs are parties to this Settlement Agreement even if one or more

    of them is mistakenly identified in this Settlement Agreement by an incorrect name. The

    undersigned counsel for Par represents and warrants that he has authority to sign on behalf of Par.

           31.     Option to Rescind. If the Court refuses to approve this Settlement Agreement or

    any part thereof, or if such approval is modified or set aside on appeal, or if the Court does not

    enter the final judgment provided for in Paragraph 16 hereof, or if the Court enters the final

    judgment and appellate review is sought and, on such review, such final judgment is not affirmed,

    then Par and the Plaintiffs shall each, in their sole discretion, have the unilateral option to rescind

    this Settlement Agreement in its entirety with ten (10) calendar days of the action giving rise to

    such option.




                                                      16
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 18 of 47 PageID# 5997




           32.     Rescission. In the event of rescission, Plaintiffs and Par agree that this Settlement

    Agreement, including its exhibits, shall have no legal effect, and that any and all negotiations,

    documents, information and discussions associated with it shall be without prejudice to the rights

    of Par and shall not be admissible as evidence or deemed or construed to be an admission or

    evidence of any violation of any statute or law or of any liability or wrongdoing, or of the truth of

    any of the claims or allegations made in the Zetia Antitrust MDL.

           33.     Construction. Neither this Settlement Agreement, including its exhibits, nor any

    negotiations or proceedings connected with it shall be deemed or construed to be an admission by

    any party to this Settlement Agreement or any Releasee or evidence of any fact or matter in the

    Zetia Antitrust MDL or in any related actions or proceedings, and evidence thereof shall not be

    discoverable or used, directly or indirectly, in any way, except in a proceeding to interpret or

    enforce this Settlement Agreement.

           IN WITNESS WHEREOF, each of the signatories has read and understood this Settlement

    Agreement, has executed it, represents that he or she is authorized to execute this Settlement

    Agreement on behalf of the party for which he or she has signed, has agreed on behalf of his or

    her respective party to be bound by its terms, and has entered into this Settlement Agreement on

    behalf of the party or parties for which he or she has signed as of the date indicated below.




                                                     17
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 19 of 47 PageID# 5998




                                      By:_________________________
                                      Thomas M. Sobol
                                      Kristen A. Johnson
                                      Hagens Berman Sobol Shapiro LLP
                                      55 Cambridge Parkway, Suite 301
                                      Cambridge, MA 02142
                                      Tel; (617) 482-3700
                                      Fax: (617) 482-3003 (fax)
                                      Email: tom@hbsslaw.com
                                              kr istenj @hbsslaw.com
                                      Dated; June 21, 2019
                                      Interim Liaison and Co-Lead Counselfor Proposed
                                      Direct Pur-ehmer-Class"'^

                                      Benii
                                                       ^LP
                                      725 TweLfMrTet, N.W.
                                      WasHhgtOiCD.C. 20005
                                      bgreenblum@wc.com
                                      Dated: June 21, 2019
                                       Counselfor Par Pharmaceutical, Inc.




                                         18
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 20 of 47 PageID# 5999




                                             EXHIBIT A

                         AGREEMENT AND COVENANT NOT TO SUE

           THIS AGREEMENT AND COVENANT NOT TO SUE (this “Agreement”) is made and
    entered into as of the 21st day of June, 2019 (the “Effective Date”) by and among the Direct
    Purchaser Plaintiffs,1 by and through their undersigned counsel Hagens Berman Sobol Shapiro
    LLP (on behalf of themselves and a putative class of direct purchasers of brand and generic
    Zetia) (collectively, “Direct Purchaser Plaintiffs” or “Plaintiffs”) on the one hand, and Par
    Pharmaceutical, Inc. (“Par”) on the other. Each of the Plaintiffs and Par is a “Party” to this
    Agreement, and together they are the “Parties” hereunder. There are several intended third-party
    beneficiaries to this agreement, namely Glenmark Pharmaceuticals, Ltd. and Glenmark Generics
    Inc., USA (“Glenmark”) and Merck & Co., Inc., Merck Sharp & Dohme Corp., Schering-Plough
    Corp., Schering Corp., and MSP Singapore Co. LLC (“Merck”), and their respective “Affiliates”
    (defined in Section 1(a)(i) below).

           WHEREAS, the Plaintiffs are parties to lawsuits coordinated, and currently pending, in
    In re Zetia (Ezetimibe) Antitrust Litigation, 2:18-md-02836-RBS-DEM, ( the “Zetia Antitrust
    MDL”);

           WHEREAS, Plaintiffs in the Zetia Antitrust MDL allege that on May 10, 2010 Merck
    and Glenmark entered into an agreement to delay launch of Glenmark’s generic Zetia and
    Merck’s authorized generic Zetia, which agreement Plaintiffs allege was illegal under Sections 1
    and 2 of the Sherman Act, section 4 of the Clayton Act, 15 U.S.C. § 15(a), and under various
    other theories of federal or state statutory or common law relating to antitrust or unfair
    competition, and caused Plaintiffs to pay overcharges on their purchases of Zetia and generic
    Zetia;

           WHEREAS, Par is not yet a party to the Zetia Antitrust MDL; Direct Purchaser Plaintiffs
    have moved to join Par, which motion is pending in the Zetia Antitrust MDL; and Par does not
    wish to be party to the Zetia Antitrust MDL;

           WHEREAS, in consideration for various promises, including this Agreement and
    Covenant Not to Sue and a Settlement Agreement of even date, Plaintiffs are willing to dismiss
    Par from the Zetia Antitrust MDL pursuant to the terms set out in the accompanying Settlement
    Agreement;

           WHEREAS, Par exclusively distributed Glenmark’s generic Zetia for Glenmark, and
    under an April 30, 2010 Marketing and Distribution Agreement paid a Transfer Price to acquire
    generic Zetia from Glenmark;

            WHEREAS, Plaintiffs in the Zetia Antitrust MDL do not assert that the Transfer Price
    that Par paid Glenmark for generic Zetia was supracompetitive, but instead assert that the price


       1
           Direct Purchaser Plaintiffs include FWK Holdings, LLC, Rochester Drug Co-Operative,
    Inc., and César Castillo, Inc.
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 21 of 47 PageID# 6000




    that Plaintiffs paid Par for generic Zetia was supracompetitive, as a result of the May 10, 2010
    agreement between Merck and Glenmark;

            NOW, THEREFORE, in consideration for the mutual promises and covenants contained
    herein, the Parties covenant and agree as follows:

           1.      Par Covenant Not to Sue Merck and/or Glenmark.

                 (a)    For purposes of this Agreement, the following terms shall have the
    following meanings:

                            (i)     “Affiliate” means, with respect to a given entity, any person or
    legal entity directly or indirectly controlling, controlled by or under common control with such
    entity, where control shall mean the direct or indirect ownership of fifty percent (50%) or more
    of the outstanding voting securities of an entity or such other relationship as results in the actual
    control over the management, assets, business and affairs of an entity.

                         (ii)   “Subject Matter” means the alleged delay in the launch of generic
    or authorized generic Zetia resulting from a May 10, 2010 agreement between Merck and
    Glenmark.

                   (b)      Covenant Not To Sue. Par, on behalf of itself, its Affiliates, and their
    respective predecessors, successors, and assigns forever covenants that it will not bring or assert
    any claim or counterclaim (whether known or unknown) for past, present or future damages
    under the Sherman or Clayton Act against Merck, Glenmark, or their Affiliates and each of their
    respective predecessors, successors, parents, subsidiaries, affiliates, divisions, general partners,
    limited partners, employees, representatives and assigns (collectively the “Merck Covenantees
    and the Glenmark Covenantees”), or cause, support, assist, aid, suggest, discuss, finance or
    authorize any person or entity to do any of the foregoing, in any action in equity, civil action,
    action at law, administrative complaint (whether formal or informal), or other process,
    proceeding, or litigation, of any kind or nature, under Section 4 of the Clayton Act or otherwise,
    asserting the Subject Matter.

                   (c)     Binding Effect. The covenant not to sue provided for herein is effective,
    binding, and irrevocable upon the Court’s final approval of the accompanying Settlement
    Agreement. It is fully enforceable by the Merck Covenantees and Glenmark Covenantees against
    Par. It cannot be varied without the consent of the Merck Covenantees and Glenmark
    Covenantees. It is intended to, and does, extinguish any and all liability in damages that the
    Merck Covenantees and Glenmark Covenantees could be alleged to have to Par concerning the
    Subject Matter. It may be judicially noticed on a pre-answer motion and asserted as a complete
    defense by the Merck Covenantees, the Glenmark Covenantees, or any of them, to any claim
    brought by Par concerning the Subject Matter.

                    (d)    Not a Release of Plaintiffs’ Claims. The covenant not to sue provided for
    herein is not intended to, and does not, release or compromise Plaintiffs’ claims against Merck
    and Glenmark in the Zetia Antitrust MDL, or Plaintiffs’ claims against Par (the latter being the
    subject of the Settlement Agreement of even date).
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 22 of 47 PageID# 6001




           2.      Representations and Warranties; Disclaimers.

                   (a)     Representations and Warranties by the Parties. Each Party represents and
    warrants to the other Parties as of the Effective Date:

                         (i)     that it is an entity duly organized, validly existing and in good
    standing under the laws of the state of its organization, and has full corporate power and
    authority and the legal right to own and operate its property and assets and to carry on its
    business as it is now being conducted and as it is contemplated to be conducted by this
    Agreement;

                           (ii)    that it has the authority to (i) enter into this Agreement, (ii) extend
    the covenants and promises granted to the other Parties under this Agreement, and (iii) undertake
    and fully perform its obligations under this Agreement;

                            (iii)   that this Agreement has been duly executed and delivered by it and
    is a binding obligation of it, enforceable in accordance with its terms, subject, as to enforcement
    of remedies, to applicable bankruptcy, insolvency, moratorium, reorganization and similar laws
    affecting creditors’ rights generally, and to general equitable principles;

                           (iv)    its execution, delivery, granting of rights, and performance of its
    obligations under this Agreement does not and will not, with or without the passage of time or
    the giving of notice or both, conflict with or result in any breach of any of the terms, conditions
    or provisions of, or constitute a default (or give rise to any right of termination, cancellation or
    acceleration) under any agreement or other document or instrument to which it is a party; and

                           (v)     all necessary consents, approvals and authorizations of all
    regulatory and governmental authorities and other third parties (including any of its Affiliates)
    required to be obtained by it in connection with the execution and delivery of this Agreement and
    the performance of its obligations hereunder have been obtained.

           3.      Miscellaneous.

                    (a)      Entire Agreement; Counterparts. This Agreement does not constitute the
    entire agreement between the Plaintiffs and Par relating to the subject matter hereof. This
    Agreement is to be read in conjunction with the Settlement Agreement between Plaintiffs and
    Par of even date. This Agreement may be executed in counterparts with the same force and
    effect as if each of the signatories had executed the same instrument.

                    (b)     Other Parties. This Agreement shall be binding upon, and inure to the
    benefit of, the legal representatives, successors and permitted assigns of the Parties. There are
    several express Third Party beneficiaries to this Agreement, namely Merck and Glenmark and
    their respective Affiliates.

                  (c)     No Agency or Joint Venture Relationship. Nothing contained herein shall
    be deemed to create any association, partnership, joint venture or relationship of principal, agent,
    master or servant between the Parties hereto or any Affiliates thereof, or to provide any Party
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 23 of 47 PageID# 6002




    with the right, power or authority to incur any obligation or make any representations, warranties
    or guarantees on behalf of any other Party.

                    (d)    Retained Rights. The Parties retain their rights to petition the United
    States District Court for the Eastern District of Virginia for regarding any breach or violation of
    the terms or conditions of this Agreement.

                    (e)    Severability. Except as otherwise expressly provided herein, if any term
    or condition of this Agreement or the application thereof to any Party or circumstance shall, to
    any extent, be held to be invalid or unenforceable, then (i) the remainder of this Agreement, or
    the application of such term, covenant or condition to Parties or circumstances other than those
    as to which it is held invalid or unenforceable, shall not be affected thereby and each term,
    covenant or condition of this Agreement shall be valid and be enforced to the fullest extent
    permitted by law; and (ii) the Parties hereto covenant and agree to renegotiate any such term,
    covenant or application thereof in good faith in order to provide a reasonably acceptable
    alternative to the term, covenant or condition of this Agreement or the application thereof that is
    invalid or unenforceable, it being the intent of the Parties that the basic purposes of this
    Agreement are to be effectuated.

                   (f)     Waivers; Amendments; Supplements. No waiver by any Party of a breach
    of any covenant or condition of this Agreement by another Party shall be construed to be a
    waiver of any succeeding breach of the same or any other covenant or condition. Except as
    otherwise expressly provided herein, this Agreement may not be changed or amended except by
    a writing expressly referring to this Agreement signed by all the Parties.

                   (g)     Jurisdiction. The Parties hereby irrevocably consent to the exclusive
    jurisdiction and venue of the United States District Court for the Eastern District of Virginia over
    any action or proceeding arising out of or relating to this Agreement, and agree that all claims in
    respect of such action or proceeding may be heard and determined in such court. Each of the
    Parties consents to the jurisdiction of such court and agrees that the service upon it of a summons
    and complaint by ordinary mail shall be sufficient for such court to exercise personal jurisdiction
    over the Parties. The Parties waive any objection to any action or proceeding in the Eastern
    District of Virginia, on the basis of forum non conveniens or otherwise. Notwithstanding the
    foregoing, if any action or proceeding may not be brought in such court because it lacks subject
    matter jurisdiction, the Parties may bring such action or proceeding in a court of appropriate
    jurisdiction.

                   (h)   Governing Law. This Agreement shall be governed by, and construed and
    enforced in accordance with, federal common law, without regard to its principles of conflicts of
    laws.

                  (i)    Certain Expenses. Each of the Parties hereto shall bear its own expenses
    that arise out of or in connection with the negotiation, execution or performance of this
    Agreement.
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 24 of 47 PageID# 6003




                    (j)     Further Actions. Each Party agrees to execute, acknowledge and deliver
    such further instruments, and to do all such other acts, as may be necessary or appropriate in
    order to carry out the purposes and intent of this Agreement.

                    (k)     Parties Advised by Counsel. This Agreement has been negotiated
    between unrelated Parties who are sophisticated and knowledgeable in the matters contained in
    this Agreement and who have acted in their own self interest. In addition, each Party has been
    represented by legal counsel. This Agreement shall not be interpreted or construed against any
    Party to this Agreement because that Party or any attorney or representative for that Party drafted
    or participated in the drafting of this Agreement.

                   (l)    Captions, Section Headings, Interpretation. As used in this Agreement,
    “including” means “including but not limited to”, and “herein”, “hereof”, and “hereunder” refer
    to this Agreement as a whole. The Section headings used herein are for reference and
    convenience only, and shall not enter into the interpretation of this Agreement. Unless otherwise
    expressly provided herein, any reference to a number of “days” hereunder shall refer to calendar
    days. References to Sections include subsections, which are part of the related Section (e.g., a
    section numbered “Section 4(a)” would be part of “Section 4”, and references to “Section 3(a)”
    would also refer to material contained in the subsection described as “Section 3(a)(ii)”).

                  (m)     Mistakes of Fact or Law. Mistakes of fact or law shall not constitute
    grounds for modification, avoidance or rescission of the terms of this Agreement.


                             [remainder of this page intentionally left blank]
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 25 of 47 PageID# 6004
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 26 of 47 PageID# 6005




                                            EXHIBIT B
                    DISCOVERY RIDER TO SETTLEMENT AGREEMENT
           This Rider incorporated as part of the accompanying Settlement Agreement.
           Par is aware of and has had an opportunity to review the following documents identified
    by beginning Bates number as produced in the Zetia Antitrust MDL:

                 GLENMARK-ZETIA-00056715            GLENMARK-ZETIA-00261705

                 GLENMARK-ZETIA-00201709            GLENMARK-ZETIA-00261877

                 GLENMARK-ZETIA-00218115            GLENMARK-ZETIA-00267996

                 GLENMARK-ZETIA-00242732            GLENMARK-ZETIA-00272708

                 GLENMARK-ZETIA-00261880            GLENMARK-ZETIA-
                                                    00275838-9 (a copy of
                                                    GLENMARK-ZETIA-00275837
                                                    where all but the three earliest
                                                    emails in the chain were
                                                    redacted)

                 GLENMARK-ZETIA-00261852            GLENMARK-ZETIA-00280735

                 GLENMARK-ZETIA-00261795            GLENMARK-ZETIA-00280767

                 GLENMARK-ZETIA-00261825            GLENMARK-ZETIA-00280768

                 GLENMARK-ZETIA-00261670            GLENMARK-ZETIA-00280800

                 GLENMARK-ZETIA-00261672            GLENMARK-ZETIA-00280899

           Par does not dispute the above-referenced documents are authentic and acknowledges that
    they were created in the ordinary course of business.
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 27 of 47 PageID# 6006




                                               EXHIBIT C

                         REQUESTS FOR PRODUCTION OF DOCUMENTS

    I.     Definitions

           A.      General Definitions

           1.      The words “and/or,” “or” and “and” are used inclusively, not exclusively. As

    such, “and/or,” “or,” and “and” should be construed so as to require the broadest possible

    response. If, for example, a request calls for information about “A or B” or “A and B,” you

    should produce all information about A and all information about B, as well as all information

    about A and B collectively.

           2.      The words “any,” “each,” and “all” are to be construed as to be synonymous so as

    to bring within the scope of the discovery requests the broadest range of documents.

           3.      The terms “relating to” and “regarding” include reflecting, constituting,

    evidencing, referring to, involving, dealing with, and bearing on (whether legally, factually, or

    otherwise) in whole or in part.

           4.      As used in these requests, the singular is to be treated as plural and vice-versa.

           5.      “Communication” means, without limitation, oral or written communications of

    any kind, such as electronic communications, emails, SMS messages, instant messages,

    facsimiles, telephone communications, correspondence, exchange of written or recorded

    information. The phrase “communication between” is defined to include instances where one

    party addresses the other party but the other party does not necessarily respond.

           6.      “Concerning” means, without limitation, the following concepts: referring to,

    regarding, relating, discussing, describing, reflecting, concerning, dealing with, pertaining to,

    analyzing, evaluating, evidencing, estimating, containing, constituting, studying, surveying,



                                                      1
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 28 of 47 PageID# 6007




    projecting, assessing, recording, summarizing, criticizing, reporting, commenting, or otherwise

    involving, in whole or in part.

            7.      “Document” means, and is equal in scope to, the usage of this term in Fed. R. Civ.

    P. 34(a). A draft or non-identical copy is a separate document within the meaning of this term.

    For avoidance of doubt, the term “document” includes any communication, as defined above.

            8.      “Including” is used to emphasize certain types of documents requested and should

    not be construed as limiting the request in any way.

            9.      “Internal communications” includes communications between and/or among

    Parand its Agents.

            10.     “Native format” means the file format in which a computer or other application or

    program reads and writes the electronically stored information.

            11.     “Person” means as any natural person or any business, legal, or governmental

    entity or association.

            12.     “Proposed” means, without limitation, the following concepts: proposed,

    considered, assessed, analyzed, and evaluated, in whole or in part, whether in the context of past,

    present, or future.

            B.      Specific Definitions

            13.     “ANDA” means Abbreviated New Drug Application as defined in 21 U.S.C.

    § 355(j).

            14.     “Authorized Generic” means a version of a brand pharmaceutical that is

    manufactured and sold under the “Zetia NDA” (and any supplements thereto) but marketed as a

    generic product.




                                                     2
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 29 of 47 PageID# 6008




           15.      “Zetia” means all pharmaceutical products that were or are labeled, marketed, or

    sold under the trademark or name “Zetia” (or any variant thereof), regardless of the dosage

    strength or package size, including but not limited to the pharmaceutical products described in

    New Drug Application No. 21-445, as well as any supplements thereto.

           16.      “FDA” means the United States Food and Drug Administration, including its

    departments, committees, subdivisions, and individuals acting on its behalf or under its authority.

           17.     “Generic Zetia” means any generic drug product that is or was the subject of an

    application seeking approval from the FDA for which Zetia is the reference listed drug.

           18.     “Glenmark” means Glenmark Pharmaceuticals Limited, Glenmark Generics Inc.,

    USA, Glenmark Pharmaceuticals Inc., USA, or any of their subsidiaries, divisions, subdivisions,

    affiliates, predecessor and successor entities, partners, officers, directors, employees, agents,

    legal counsel, or any other person acting on their behalf, particularly those involved in the

    prosecution of the Patents and the Patent Infringement Suits.

           19.     “Glenmark/Par Distribution Agreement” means the April 30, 2010 “Marketing

    and Distribution Agreement” executed by Glenmark Generics Ltd., Glenmark Generics Inc.,

    USA, and Par Pharmaceutical, Inc.

           20.     “Glenmark Patent Infringement Action” means Schering Corporation, et al. v.

    Glenmark Pharmaceuticals Inc., et al., C.A. No. 2:07-cv-01334 (D.N.J.).

           21.     “Glenmark Settlement Agreement” means the agreement(s) through which Merck

    and Glenmark (and Par) settled Schering Corporation, et al. v. Glenmark Pharmaceuticals Inc.,

    et al., C.A. No. 2:07-cv-01334 (D.N.J.).

           22.     “Merck” means any or all of Merck & Co., Merck Sharp & Dohme Corp.,

    Schering-Plough Corp., and MSP Singapore Co. LLC or any of their subsidiaries, divisions,



                                                      3
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 30 of 47 PageID# 6009




    subdivisions, affiliates, predecessor and successor entities, partners, officers, directors,

    employees, agents, legal counsel, or any other person acting on their behalf.

           23.     “NDA” means New Drug Application as defined in 21 U.S.C. § 355.

           24.     “Par,” “You,” or “Your” means Par Pharmaceutical, Inc., and any predecessor and

    successor entities, officers, directors, shareholders, parent and subsidiary companies (whether

    direct or indirect), and employees.

    II.    Instructions

           1.      Plaintiffs seek production of the documents set forth in the numbered requests

    below in the possession, custody, and/or control of Par. A search for such documents pursuant to

    the Agreed Search Protocol (Exhibit E to the contemporaneous Settlement Agreement) shall, for

    purposes of the Settlement, its approval by the Court, and Par’s performance thereunder, be

    deemed to constitute a reasonable search for the requested documents.

           2.      The terms defined above and the individual requests for production and inspection

    are to be construed broadly to the fullest extent of their meaning in a good faith effort to comply

    with the Federal Rules of Civil Procedure.

           3.      All documents are to be produced in full, with all attachments. If any part of a

    document is responsive to any request, the whole document is to be produced, along with any

    attachments (regardless of whether the attachments are, in your view, responsive. Non-

    responsive portions of otherwise responsive documents may not be redacted.

           4.      Documents not otherwise responsive to these requests shall be produced if such

    documents relate to the documents which are called for by any request, or if such documents are

    attached to documents called for by any request and constitute routing slips, transmittal

    memoranda, letters, comments, evaluations, or similar materials.



                                                       4
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 31 of 47 PageID# 6010




           5.      Any alteration of a responsive document, including notes, underlining, stamps,

    drafts, revisions, modifications, and other versions of a final document, is a separate document

    and is to be produced as a separate document.

           6.      Documents shall be produced either: (i) as they are kept in the usual course of

    business; or (ii) in a manner so that they are organized and labeled to correspond with these

    Requests.

           7.      All documents are to be produced with the file folder, envelope, or other container

    in which the documents are maintained. If, for any reason, the container cannot be produced,

    copies of all labels or other identifying marks are to be produced instead.

           8.      If a document is in a language other than English and an English translation

    exists, provide both documents.

           9.      Any privilege log or list is to be produced in an Excel spreadsheet or other format

    capable of electronic sorting or as otherwise ordered by the court.

           10.     Any purportedly privileged document containing non-privileged material must be

    produced, redacting only the portion purportedly privileged.

           11.     Unless otherwise agreed to in writing, and pursuant to Fed. R. Civ. P. 34(b), all

    electronically stored information is to be produced in tiff. format. Any documents that are

    originally stored in .ZIP format, or any other compressed format, should be produced as

    extracted, uncompressed files. Microsoft Outlook files should be produced as tiff images with

    family relationships identified.

           12.     The headings set forth within the numbered requests below are for convenience

    and are not intended to affect the meaning or construction of any request.




                                                     5
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 32 of 47 PageID# 6011




            13.     These requests are continuing, and any document discovered or obtained after the

    service of these requests is to be produced promptly after it is discovered or obtained. Unless

    otherwise stated, these requests cover the period from January 1, 2009 to June 30, 2017

    (“Relevant Time Period”).

                                           III.    REQUESTS

            1.      All documents concerning the use or possible use of Par and/or any other generic

    manufacturer or distributor to market, sell, and/or distribute Generic Zetia in the United States

    (which respect to an ANDA for which such manufacturer or distributor is not the holder).

            2.      All documents concerning the Glenmark/Par Distribution Agreement and/or any

    of its terms.

            3.      All documents concerning the Glenmark Patent Infringement Action, including,

    but not limited to:

                    a.     the decision to settle the Glenmark Patent Infringement Action;

                    b.     the Glenmark Settlement Agreement and/or any of its terms;

                    c.     any consent to, approval, and/or ratification of the Glenmark Settlement
                           Agreement and/or any of its terms;

                    d.     the provision to (or withholding from) Par of any Glenmark Patent
                           Infringement Action document(s) and/or information (including but not
                           limited to materials designated confidential by Merck, Glenmark, and/or
                           third-parties) and all such documents and/or information provided to Par;
                           and

                    e.     the costs, expenses, and/or attorney fees, whether estimated or actual,
                           associated with the Glenmark Patent Infringement Action.

            4.      All documents concerning any evaluation, analysis, and/or assessment of the

    Glenmark Patent Infringement Action and/or its patents at-issue, including but not limited to any

    merits, risks, and/or costs evaluations, analysis, assessments, and/or forecasts.




                                                      6
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 33 of 47 PageID# 6012




            5.        All documents concerning the Steering Committee referenced in the

    Glenmark/Par Distribution Agreement (see, e.g., Section 3.2 thereof, et seq.), including but not

    limited to its purpose, formation, membership and member roles and/or responsibilities

    (including changes to any of the foregoing over time), meetings, minutes, communications,

    and/or actions.

            6.        Any common interest, joint defense, and/or indemnification agreement(s) between

    or among any of Glenmark, Par, and/or Merck concerning any Zetia, Generic Zetia, and/or

    Authorized Generic Zetia litigation, including possible future litigation.

            7.        All documents produced to or concerning or regarding any communication with,

    or inquiry, evaluation, or review by, the United States Department of Justice, Federal Trade

    Commission, or any other government body or agency, including state governmental bodies or

    agencies, concerning or regarding any agreement involving Merck, Glenmark, and/or Par

    concerning or regarding Zetia or Generic Zetia, including but not limited to any documents filed

    with the Federal Trade Commission under the Medicare Prescription Drug, Improvement, and

    Modernization Act of 2003.

                 8.      All documents concerning any valuation, forecast, projection, model, or

    retrospective analysis (and any assumptions underlying any of the foregoing), whether created by

    Par, Glenmark, Merck, or any third party (e.g., outside accounting firms), concerning Generic

    Zetia costs, dollar and unit sales, pricing, and/or profits/profitability, including actual or

    anticipated: (i) Generic Zetia costs, dollar and unit sales, pricing, and/or substitution rates at, and

    following, market entry, and/or (ii) the effect(s) on costs, dollar and unit sales, and/or pricing by

    an Authorized Generic Product being launched at or at any point within the first 180 days of

    Generic Zetia market entry.



                                                       7
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 34 of 47 PageID# 6013




            9.     All documents concerning or regarding or analyzing whether Glenmark and/or

    Par could not or would not commercially launch a Generic Zetia product before December 12,

    2016.

            10.    All documents concerning or regarding or analyzing (a) the timing or expected

    timing, i.e., projected or actual date(s) of market entry, of any version of Generic Zetia; (b) the

    timing or expected timing of market entry of any product used to treat the same conditions as

    Zetia; or (c) the expected impact of any such market entry.

            11.    All documents concerning or regarding (a) actions considered or taken by Merck,

    Glenmark, Par, and/or agents of these entities that were designed to, intended to, or did in fact

    reduce, prevent, or delay the sale of Generic Zetia; (b) the impact on the actual or projected sales

    of Zetia anticipated to result from market entry of any version of Generic Zetia; or (c) the impact

    on the actual or projected sales of Zetia resulting from any actions considered or taken by

    Glenmark, Merck, Par, or their agents that were designed to, intended to, or did in fact, reduce,

    prevent or delay the sale of Generic Zetia.

            12.    All documents concerning or regarding the projected or actual rate of substitution

    of or the projected, potential, forecasted, or actual impact of market entry or absence of market

    entry of any version of Generic Zetia on Zetia, including any projections, forecasts, analyses, or

    reports by Glenmark, Par, securities analysts, or financial of pharmaceutical industry reporters,

    including, without limitation, the impact on:

                   a.      Unit and dollar volume sales and revenues derived from the sale of Zetia,
                           Generic Zetia, and any other product treating the same condition as Zetia;

                   b.      Market share of Zetia, Generic Zetia, and any other product treating the
                           same condition as Zetia (including, but not limited to, projected rates of
                           generic substitution);

                   c.      Pricing of and profits derived from the sales of Zetia, Generic Zetia, and
                           any other product treating the same condition as Zetia; and

                                                      8
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 35 of 47 PageID# 6014




                   d.      Competition or competitive conditions for Zetia, Generic Zetia, and any
                           other product treating the same condition as Zetia.

           13.     All documents regarding any potential, planned, projected, anticipated, or actual

    at-risk launch by Glenmark and/or Par of a Generic Zetia, including but not limited to documents

    assessing Glenmark and/or Par’s history of launching generic products at risk.

           14.     All documents concerning or regarding a potential or actual authorized generic

    version of Zetia, including all analyses of (a) the likely price and prescription volume of any

    potential or actual authorized generic version of Zetia, (b) the likely sales of and profits on any

    potential or actual authorized generic version of Zetia, (c) any supply and distribution

    agreements, (d) short term and long range strategies and objectives, (e) pricing plans, (f) budget

    and financial projections, (g) competitive assessments, market studies and presentations, (h)

    marketing plans, and (i) business plans, including short-term and long-range strategies and

    objectives.

           15.          All internal communications of Par, and communications between Merck,

    Glenmark, and/or Par or any other third party, concerning any 180-day exclusivity period

    Glenmark is, was, or may have been entitled to with respect to its Generic Zetia ANDA.

           16.     All documents concerning all communications between Merck, Glenmark, and/or

    Par including without limitation their directors, officers or employees concerning competition

    with or market entry of Generic Zetia, including any actual or potential Zetia ANDA filers.

           17.          Documents sufficient to identify for Glenmark’s and/or Par’s Generic Zetia

    for each month from January 1, 2016 through the present the actual and projected:

                   a.      List price;

                   b.      Average marginal price;

                   c.      Average wholesale price;


                                                      9
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 36 of 47 PageID# 6015




               d.    Wholesale acquisition cost;

               e.    Direct price;

               f.    Average discount off of wholesale price or wholesale acquisition cost;

               g.    Price under Medicare program;

               h.    Price under Medicaid program;

               i.    Maximum allowable price;

               j.    Average manufacturing price (AMP) as defined by, and reported to, the
                     Centers for Medicare and Medicaid Services;

               k.    Best price, as defined by, and reported to, the Centers for Medicare and
                     Medicaid Services;

               l.    Net revenue;

               m.    Gross sales;

               n.    Net sales;

               o.    Units;

               p.    Gross shipments;

               q.    All measures of margin, income, earnings, and profits;

               r.    Unit of volumes sold;

               s.    Unit of volumes sold net of returns;

               t.    Total product contribution; and

               u.    All costs and expenses attributable to the product, including, but not
                     limited to:

               v.    Sales and distribution cost;

               w.    Cost of goods sold;

               x.    Manufacturing costs;

               y.    Marketing, advertising, promotional, and sales expenses;

               z.    Depreciable and capital improvements;



                                              10
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 37 of 47 PageID# 6016




                   aa.     Research and development expenditures;

                   bb.     Marketing and promotional costs;

                   cc.     Public relations costs;

                   dd.     Sales force costs;

                   ee.     Co-promotion costs;

                   ff.     Clinical trials;

                   gg.     Publications;

                   hh.     Regulatory compliance;

                   ii.     Licensing fees and royalties paid and received;

                   jj.     Short-run average variable costs;

                   kk.     Long-run average variable costs;

                   ll.     Fixed costs;

                   mm.     Materials cost;

                   nn.     Labor cost;

                   oo.     Marginal cost;

                   pp.     Rebates, discounts, vouchers, or other product promotions, returns, or
                           charge-backs.

           18.     Electronic data in tab-delimited, comma-delimited, or semicolon-delimited ASCII

    flat text or similar electronic format from December 1, 2010 to the present sufficient to identify

    all sales of Zetia or Generic Zetia to direct or indirect purchasers in transaction-by-transaction

    format, as follows:

                   a.      All direct or indirect sales/invoice transactions (as well as any discounts,
                           rebates, credits, chargebacks, or any other price adjustments or offsets
                           contained in the transaction data) including the following fields: (i) price
                           or dollar amount in USD, (ii) transaction number, (iii) source of the
                           transaction price, (iv) number of units sold, (v) number of units returned or
                           otherwise affected by the transaction, (vi) unit of measure, (vii) date of
                           transaction, (viii) information sufficient to identify the type of transaction
                           (e.g., a sale, a return, a discount, etc.), (ix) NDC, (x) UPC, (xi) SKU, (xii)

                                                     11
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 38 of 47 PageID# 6017




                     product description, (xiii) product form, (xiv) product strength, (xv)
                     package size in extended units per package, (xvi) bill-to and ship-to
                     customer name, (xvii) customer number, (xvii) bill-to and ship-to
                     customer address, (xix) customer class of trade code and the description of
                     that code (all such customer information being provided for both the bill-
                     to and ship-to customer), and (xx) the customer’s parent company (if the
                     data identify a subsidiary, corporate affiliate, division, satellite office,
                     distribution center, warehouse, or the like).

               b.    All data concerning chargebacks, rebates, discounts, and other
                     consideration given or accrued, including the following fields: (i) each
                     transaction, including the date thereof; (ii) the name and address of, and all
                     unique codes or identifiers for, the person, firm corporation, or other
                     business entity whom Merck paid, or on whose behalf Merck accrued, the
                     chargeback, rebate, discount and/or other consideration; (iii) the name and
                     address of, and all unique codes or identifiers for, the persons, firms,
                     corporations, or other business entities that made the purchases in respect
                     of which Merck paid or accrued the chargeback, rebate, discount, or other
                     consideration; (iv) the sales, or groups of sales, upon which the rebate,
                     discount, or other consideration is based, including: (aa) the number of
                     units of the particular product sold, by package size, SKU, UPC, NDC,
                     and any and all other unique codes or other identifiers for each sale or
                     other transaction; (bb) the bill-to customer; (cc) the ship-to customer; (dd)
                     the dates of the sales, or group of sales; (ee) the invoice amount in dollars
                     for the sales or group of sales; (ff) the amount of the chargeback, rebate,
                     discount, or other consideration paid or accrued; and (gg) the contract,
                     agreement, or other basis upon which the chargeback, rebate, discount, or
                     other consideration is calculated.

               c.    All administrative fee transactions including: (i) fee amount paid, (ii) date
                     of payment, (iii) date or date range of sales concerning the fee that was
                     paid, (iv) information sufficient to identify the type of administrative fee
                     (if applicable), (v) customer name, (vi) customer number, (vii) customer
                     address, and (viii) customer class of trade code and the description of that
                     code;

               d.    Any other paid or accrued discounts, rebates, chargebacks, billbacks, unit
                     adjustments, price adjustments, shelf-stock price adjustments, returns,
                     third-party returns, error corrections, free goods, nominally-priced goods,
                     and all other transaction types not reflected in the above (a through c),
                     whether created or maintained daily, monthly, quarterly, or at some other
                     periodicity.

               e.    The complete documentation for all items above (a though d) including (i)
                     lookup tables, (ii) data dictionaries, (iii) lists of fields, (iv) descriptions of
                     information contained in those fields (e.g., field lengths, formats, etc.), and
                     (v) descriptions of any codes used in any fields (such as class of trade

                                                12
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 39 of 47 PageID# 6018




                           designations, etc.), including but not limited to (aa) a separate product list,
                           including NDC, SKU, UPC, product description, and package size; (bb) a
                           separate table that lists, for each “bill-to customer” and “ship-to
                           customer,” the customer number, parent customer number, customer
                           group number, customer identity, contact information, address, and class
                           of trade (e.g., SIC code); (cc) a separate table listing and defining each
                           transaction code, abbreviation, or other field or entry code, and indicating
                           (1) whether quantity values for each transaction type should be included in
                           calculating net quantity sold, or should be ignored because they do not
                           affect net quantity sold and (2) how negative unit and dollar values should
                           be treated in calculating net quantities and dollar amounts; (dd) all data
                           sets and calculations used to (1) determine accrued rebates and/or
                           chargebacks and/or (2) periodically reconcile accrued rebates and/or
                           chargebacks with actual rebates and/or chargebacks; (vi) return and/or
                           exchange policies; and (vii) payment terms.

           19.         Organization charts, personnel directories, telephone directories, and

    electronic mail user and address lists for Par concerning or regarding personnel with any

    responsibility relating to Generic Zetia.




                                                     13
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 40 of 47 PageID# 6019




                                               EXHIBIT D

                SUBJECTS FOR EXAMINATION AT DEPOSITION AND/OR TRIAL

    I.     Definitions

           1.      “Azetidinone Patents” means the U.S. Patent No. 5.631,365, U.S. Patent No.

    5,767,115, U.S. Patent No. RE37,721, and U.S. Patent No. RE42,461.

           2.      “Combination Patent” means U.S. Patent No. 5,846,966.

           3.      “Concerning” means, without limitation, the following concepts: referring to,

    regarding, relating, discussing, describing, reflecting, concerning, dealing with, pertaining to,

    analyzing, evaluating, evidencing, estimating, containing, constituting, studying, surveying,

    projecting, assessing, recording, summarizing, criticizing, reporting, commenting, or otherwise

    involving, in whole or in part.

           4.      “Including” should be read to include “including but not limited to” and is used to

    emphasize certain types of documents requested and should not be construed as limiting the

    request in any way.

           5.      “Glenmark” means Glenmark Pharmaceuticals Limited, Glenmark Generics Inc.,

    U.S.A., or any of their subsidiaries, divisions, subdivisions, affiliates, predecessor and successor

    entities, partners, officers, directors, employees, agents, legal counsel, or any other person acting

    on their behalf.

           6.      “Generic Zetia” means any generic drug product that is or was the subject of an

    application seeking approval from the FDA for which Zetia is the reference listed drug.

           7.          “Merck” means Merck & Co., Merck Sharp & Dohme Corp., Schering-Plough

    Corp., Schering Corp., MSP Singapore Co. LLC, or any of their subsidiaries, divisions,




                                                     1
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 41 of 47 PageID# 6020




    subdivisions, affiliates, predecessor and successor entities, partners, officers, directors, employees,

    agents, legal counsel, or any other person acting on their behalf.

           8.      “Merck/Glenmark Patent Infringement Action” means Schering Corporation, et al.

    v. Glenmark Pharmaceuticals Inc., et al., C.A. No. 2:07-cv-01334 (D.N.J.).

           9.      “Merck/Glenmark Settlement Agreement” means all agreement(s) through which

    Merck and Glenmark settled the Merck/Glenmark Patent Infringement Action (i.e., Schering

    Corporation, et al. v. Glenmark Pharmaceuticals Inc., et al., C.A. No. 2:07-cv-01334 (D.N.J.)).

           10.     “Par Distribution Agreement” means the marketing and distribution agreement

    made by and among Glenmark Generics Ltd and Glenmark Generics Inc., USA, on the one hand,

    and Par Pharmaceutical, Inc., on the other hand, on or about April 30, 2010, under which Par was

    appointed as the “exclusive distributor to market, distribute, and sell” Glenmark’s Ezetimibe

    product in the United States.

           11.     “Plaintiffs” means Direct Purchaser Plaintiffs, End Payer Plaintiffs, Retailer

    Plaintiffs, or any other Proposed Class Representative.

           12.     “You,” “Your,” and “Par” means Par Pharmaceutical, Inc., or any of its

    subsidiaries, divisions, subdivisions, affiliates, predecessor and successor entities, partners,

    officers, directors, employees, agents, legal counsel, or any other person acting on its behalf.

           13.      “Zetia” means all pharmaceutical products that were or are labeled, marketed, or

    sold under the trademark or name “Zetia” (or any variant thereof), regardless of the dosage strength

    or package size, including but not limited to the pharmaceutical products described in New Drug

    Application No. 21-445, as well as any supplements thereto.

    II.    Instructions




                                                      2
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 42 of 47 PageID# 6021




           1.      The terms used herein shall have the broadest meaning possible under the Federal

    Rules of Civil Procedure.

           2.      Reference to the singular in any of the subjects for examination herein shall also

    include a reference to the plural, and reference to the plural also shall include a reference to the

    singular.

           3.      The following subjects for examination are intended to elicit as much information

    as possible concerning the issues identified, and to the extent any subject could be interpreted in

    more than one way, you should employ the interpretation of the subject most likely to encompass

    and elicit the greatest amount of information possible.

    III.   Subjects for Examination

           1.      The Par Distribution Agreement, including, but not limited to, its terms, the

    circumstances leading to the execution of the Par Distribution Agreement, and Par’s obligations

    and performance under the Par Distribution Agreement.

           2.      The Merck/Glenmark Settlement Agreement, including, but not limited to, its

    terms, the circumstances of its execution, Par’s involvement in and awareness of those

    circumstances, and any Par decision-making with respect to the Merck/Glenmark Settlement

    Agreement.

           3.      Par’s assessment and/or understanding of the value of the Par Distribution

    Agreement and/or the Merck/Glenmark Settlement Agreement, including but not limited to the

    value of any no-AG promise by Merck.

           4.      Forecasts and projections that Par created, caused to be created, or reviewed (e.g.,

    those provided to Par by Glenmark) that evaluated:




                                                     3
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 43 of 47 PageID# 6022




               a.      The actual or expected impact of the entry of Generic Zetia or any other

                       branded or generic drug on the sales (in units and/or dollars), prices, erosion

                       rates or erosion percentages of Zetia (also referred to as substitution rates or

                       percentages); and profits to Par and/or Glenmark. This includes (without

                       limitation) any (a) analyses of potential market entry or departure of Generic

                       Zetia; (b) forecasts, projections, analyses, or estimates of the effects of the

                       entry or departure of Generic Zetia, or any other branded or generic drug on

                       Zetia unit sales, dollar sales (gross and net) and/or profits (or contribution);

                       (c) forecasts, projections, analyses, or estimates concerning the rate of

                       generic erosion on Zetia and/or substitution of Generic Zetia; (d) expected

                       prices of Zetia or Generic Zetia; and (e) expected timing, number, and

                       identity of Generic Zetia entrants, and their expected launch dates;

                    b. Forecasts or projections analyzing any actual, considered, or potential

                       Merck strategy to retain unit sales of Zetia, including any effect that any

                       such strategy might have (e.g., on sale units, prices, erosion rates or

                       percentages of Zetia, and profits to Par, Glenmark, or Merck).

                    c. Your pricing of Generic Zetia, including, without limitation, how the

                       following prices are and have been set to any customer, category of

                       customer, or class of trade: (a) sale price; (b) list price; (c) average

                       wholesale price (“AWP”); (d) direct price; (e) wholesale acquisition cost

                       (“WAC”); and (f) published, potential, or expected price. This also includes

                       how discounts, rebates, chargebacks, and/or other adjustments to price or




                                                  4
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 44 of 47 PageID# 6023




                           quantity were or are set or calculated and on what specific basis, and the

                           personnel responsible for price setting.

                   d.      The expected impact of an entry by Merck of its own Generic Zetia product,

                           commonly referred to as an “authorized generic” product, at any point,

                           including if such a product were launched by Merck during the six-month

                           period of Generic Zetia market exclusivity granted to Glenmark under the

                           Merck/Glenmark Settlement Agreement; or

                   e.      The quantitative value, including monetary value, to Glenmark and/or Par

                           of settling the Merck/Glenmark Patent Infringement Action.

       5. The sales data for Generic Zetia that You have produced in this litigation, including its

    completeness, the meaning of all terms and abbreviations contained therein, and the extent to

    which such data contains the information requested in Plaintiffs’ October 26, 2018 document

    subpoena, and including all correspondence between, on the one hand, You or Your counsel, and,

    on the other hand, Plaintiffs concerning such sales data.

           6.      Any non-privileged investigation or analysis conducted by, or on behalf of, Par,

    including by Par's in-house and external attorneys, concerning:

                   a.      The strengths and/or weaknesses of Azetidinone Patents and/or the

                           Combination Patent; or

                   b.      The validity, enforceability and/or infringement of the Azetidinone Patents

                           and/or the Combination Patent.




                                                     5
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 45 of 47 PageID# 6024




                                               EXHIBIT E
                                SEARCH TERMS AND CUSTODIANS
             Plaintiffs and Par agree that Par will run the below search strings pursuant to the terms of
    the Settlement Agreement. The search strings shall be run for a time period beginning January 1,
    2009 and ending June 30, 2017. The agreed-upon custodians on whose electronic files the search
    strings shall be run are: (1) Paul Campanelli; (2) Lawrence (Larry) Brown; (3) Chad Gassert; (4)
    Terrance (Terry) Coughlin; and (5) Tunie Zaku. For custodians Campanelli, Brown, Gassert, and
    Coughlin non-email forms of communication will also be searched and produced, including SMS
    messages, instant messages, and voicemail. Par shall be permitted to use email threading, provided
    that all nonduplicative attachments for each lesser included email in the chain are also produced,
    and for privileged email chains, shall log the most recent privileged email in the chain.
     No.        Agreed-Upon Search Strings


                (Zetia* or ezetim* or eze) and (lawsuit* or litig* or infring* or suit* or sue or
                sued or compl* or (para* w/5 (four or 4 or IV)) or counterclaim or (decl* w/15
     1
                (inval* or unenforc*))) and (Glen* or GP* or Merck* or Schering* or MRK or
                @merck* or @spcorp*)

                (Zetia* or ezetim* or eze) w/50 (settl* or resol* or dismiss* or stipulat* or
                terminat* or withdraw* or agree* or licens* or negotiat* or deal* or consideration
     2          or compensation or valu* or MOU or (memo* w/3 understanding) or consent or
                judgment or pay* or paid or LOE or (entry w/3 date*)) and (Glen* or GP* or
                Merck* or Schering* or MRK or @merck* or @spcorp*))

                (Zetia* or ezetim* or eze) w/100 (royal* or rate or RR) w/50 (Glen* or GP* or
     3
                Merck* or Schering* or MRK or @merck* or @spcorp*)

                (Zetia* or ezetim* or eze) w/25 (USDOJ* or DOJ* or (Dep* w/2 Justice*) or FTC*
     4
                or ("Federal Trade" w/1 Commission*))

                (Merck* or Schering* or SP or MRK or @merck* or Glen* or GP* or
     5          “@glenmark-generics.com” or “@glenmarkpharma.com” or “@gtlaw.com”) w/25
                ("at risk" or ARL or “At-Risk”)

                (Zetia* or ezetim* or eze) w/50 (FWK* or (Cesar pre/1 Castillo*) or (“Rochester
                Drug” pre/1 Cooperative*) or RDC* or “UFCW Local 1500 Welfare Fund” or
                “Sergeants Benevolent Association Health & Welfare Fund” or “Philadelphia
     6
                Federation of Teachers Health and Welfare Fund” or “Painters District Council No.
                30 Health and Welfare Fund” or “International Union of Operating Engineers Local
                49 Health and Welfare Fund”)
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 46 of 47 PageID# 6025




             (Zetia* or ezetim* or eze) w/50 (“City of Providence, Rhode Island” or “Self-
             Insured Schools of California” or “Uniformed Firefighters’ Association of Greater
     7       New York Security Benefit Fund” or “Retired Firefighters’ Security Benefit Fund of
             the Uniformed Firefighters’ Association” or Walgreen or Walgreens or Kroger or
             Albertsons or HEB or “Rite Aid” or CVS)

             (Zetia* or ezetim* or eze) /50 (bottleneck* or launch* or lifecycle or “life-cycle” or
             “life cycle” or LCM or evergreen or extension or antitrust or expir* or “180-day” or
     8
             “180 day” or (FTF or (first w/5 fil*)) /50 (Glen* or GP* or Merck* or Schering* or
             MRK or @merck* or @spcorp*))

             ((Settl* or litigat*) /10 (cost* or exp* or valu* or est*)) w/50 (Merck* or Schering*
     9       or SP or MRK or @merck* or @spcorp* or Glen* or GP* or “@glenmark-
             generics.com” or “@glenmarkpharma.com” or “@gtlaw.com”)

             (Zetia* or ezetim* or eze) and ((“auth* generic*” or GX or AG*) /100 (timeline or
     10
             project or (plan* w/5 (launch or manufactur* or production or market*))))

             (Zetia* or ezetim* or eze) w/50 (IQVIA or Quintiles or IMS or Verispan or
     11      MediSpan or “Scott-Levin” or PriceCheck or Symphony or ImpactRx or “First
             Databank”)
     12      (Coughlin or Terry or Terrance) w/25 (Zetia or ezetim* or eze)

             ((Glen* or GP* or Merck* or Schering* or MRK or @merck* or @spcorp*) w/50
     13      (agree* or settl* or contract* or deal* or negotiat* or pay* or sell* or sale* or
             distrib* or market* or commit* or steer*) and (Zetia* or ezetim* or eze))

     14      (Zetia* or ezetim* or eze) w/25 (“Steering Committee” or JSC)

             (Zetia* or ezetim* or eze) w/50 (GX* or AG* or “Authorized” or “Auth Gen” or
     15
             “No-AG” or “No AG”)

             (Zetia* or ezetim* or eze) w/50 (“180 day” or “180-day” or 180d or “six month*” or
     16
             “6 month*”)

             (Zetia* or ezetim* or eze) w/50 (LOE or “L.O.E.” or forecast* or model* or
     17
             assumption* or scenario* or erosion or erode or penetrat* or analog)


             (Zetia* or ezetim* or eze) w/50 (invalid* or unenforc* or inheren* or metab* or
     18
             inequit* or “prior art” or enable* or error* or obvious* or (double w/5 patent*))
Case 2:18-md-02836-RBS-DEM Document 374-1 Filed 07/15/19 Page 47 of 47 PageID# 6026




             For custodians Campanelli, Brown, and Gassert:
     19
             (Zetia* or ezetim* or eze) and (*@cov.com or *@merck.com or *@spcorp.com)
